Citation Nr: 0601162	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  95-23 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the Los 
Angeles, California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for PTSD.

In August 2004, the Board remanded the case for the 
fulfillment of VA's duties to the veteran with regard to the 
development and processing of his case.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has been diagnosed with PTSD.

3.  Service records do not corroborate, and in fact 
contradict, the veteran's report that he served on temporary 
duty in Vietnam in parts of 1966 and 1967.

4.  Service records do not corroborate any of the stressors 
that the veteran claimed to have experienced in Vietnam.


CONCLUSION OF LAW

The veteran did not incur PTSD during service or as a result 
of events during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notice provided in September 
2004 fulfills the requirements under the VCAA to notify the 
veteran regarding the development of relevant evidence, 
including the requirement to notify the veteran to submit all 
pertinent evidence in his possession.  VA has conducted all 
appropriate development of evidence relevant to this case, 
and has secured all available pertinent evidence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, VA issued the September 2004 VCAA letter after 
the initial adverse rating decision of September 1994.  VA 
followed proper procedures, however, in subsequent actions.  
In August 2004, the Board remanded the case specifically for 
the veteran to be provided the notices required under the 
VCAA.  The VA Appeals Management Center provided the required 
notice in September 2004.  The veteran has had a meaningful 
opportunity to participate in the processing of his claim.  
To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds such error to 
be harmless error that would not reasonably affect the 
outcome of the case.

Service Connection for PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  In order for a claim for 
service connection for PTSD to be successful, there must be: 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, the claimed 
stressor is related to that combat, and the claimed stressor 
is consistent with the circumstances, conditions, or 
hardships of the veteran's service, then, in the absence of 
clear and convincing evidence to the contrary, the veteran's 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the veteran did not engage in combat with the enemy, his 
lay testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran contends that he has PTSD as a result of 
traumatic experiences during service in Vietnam.  The veteran 
had a VA psychological assessment in May 1994.  He reported a 
history of traumatic combat-related experiences in Vietnam, 
and of nightmares and other psychological symptoms since 
service.  The examiner diagnosed PTSD.  

The veteran's service records do not indicate that he served 
in Vietnam.  The veteran reports that he served in Vietnam in 
a temporary duty assignment for several months in late 1966 
and early 1967.  He states that in 1966, while he was 
stationed at Fort Meade in Maryland, he volunteered for 
temporary duty in Vietnam.  He states that he received orders 
for temporary duty in Vietnam, served there for a period and 
then returned to the United States.  He indicates that after 
his return to the United States, he was arrested for having 
been absent from his duty station without leave (AWOL).  He 
states that the order for his temporary duty assignment had 
been invalid.

The veteran's service records obtained and associated with 
his claims file include a listing of his duty assignments, 
and records of disciplinary proceedings in 1967.  The service 
records document that the veteran was assigned to Fort Meade 
in November 1966, and that he was designated a prisoner at 
Fort Meade from May 1967.  Service records indicate that the 
veteran went on 30 days leave in November 1966.  
Approximately two weeks into the leave, the veteran's wife 
reported that he had left their home in Maryland.  At the end 
of the 30 day leave period he was declared AWOL.  In April 
1967, the veteran was apprehended in California by the 
Federal Bureau of Investigation (FBI).  In June 1967, he was 
convicted of being AWOL.  A June 1967 post-trial clemency 
report reflects the veteran's report that he had gone AWOL 
due to considerable troubles in his marriage.

The veteran's service records do not show any assignment to 
Vietnam or any other location where combat was occurring.  
The veteran did not engage in combat with the enemy.  Thus, a 
claimed stressor must be corroborated by military records.  
Military records do not corroborate the veteran's claim that 
he had temporary duty in Vietnam, and therefore cannot 
corroborate his claimed traumatic experiences there.  In the 
absence of credible supporting evidence that a claimed in-
service stressor occurred, the preponderance of evidence is 
against the veteran's claim for service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


